MICHAEL D. HARRIS DIRECT DIAL: (561) 471-3507 E-MAIL ADDRESS: mharris@nasonyeager.com FAX NUMBER: (561) 686-5442 SABADELL UNITEDBANK TOWER 1 SUITE 1200 WEST PALM BEACH, FLORIDA 33401 TELEPHONE (561) 686-3307 o FACSIMILE (561) 686-5442 www.nasonyeager.com June 15, 2012 VIA EDGAR Ms. Leigh Ann Schultz Staff Accountant Division of Corporation Finance U.S. Securities and Exchange Commission Washington, DC20546 Dear Ms. Schultz We are responding to the Staff’s most recent comment letter (the “Comment Letter”).As we briefly discussed, we have advised the management of our client, Aspen Group, Inc. that it does not have the authority to write off the related party receivable without approval of the Board of Directors.Inasmuch as Aspen Group, Inc. has scheduled a Board meeting for late June 2012, we think it is appropriate to defer responding more fully until after the Board of Directors has considered the Staff’s Comment Letter, and we have provided appropriate legal advice. Thank you very much for your consideration. Very truly yours, NASON, YEAGER, GERSON, WHITE & LIOCE, P.A. /s/ Michael D. Harris MICHAEL D. HARRIS cc:Mr. Michael Mathews (via email) Mr. David Garrity (via email)
